Exhibit 10.1
[FORM OF]
CONTINGENT VALUE RIGHTS AGREEMENT
BY AND AMONG
RXI PHARMACEUTICALS CORPORATION,
COMPUTERSHARE TRUST COMPANY, N.A.,
COMPUTERSHARE INC., AND
ROBERT E. KENNEDY, IN HIS CAPACITY AS
THE STOCKHOLDER REPRESENTATIVE
April 13, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 DEFINITIONS
    1  
1.1 Definitions
    1  
 
       
ARTICLE 2 CONTINGENT VALUE RIGHTS
    6  
2.1 Appointment of Rights Agent
    6  
2.2 Nontransferable
    6  
2.3 No Certificate; Registration; Registration of Transfer; Change of Address
    7  
2.4 Payment Procedures
    7  
2.5 No Parent Stockholder Rights
    10  
2.6 Sole Discretion and Decision Making Authority
    10  
2.7 Limitation on Use of Parent Common Stock
    10  
 
       
ARTICLE 3 THE RIGHTS AGENT
    11  
3.1 Certain Duties and Responsibilities
    11  
3.2 Certain Rights of Rights Agent
    11  
3.3 Resignation and Removal; Appointment of Successor
    12  
3.4 Acceptance of Appointment by Successor
    12  
 
       
ARTICLE 4 COVENANTS
    13  
4.1 List of Holders
    13  
4.2 Provision of Milestone Payments
    13  
 
       
ARTICLE 5 CONSOLIDATION, MERGER, SALE OR CONVEYANCE
    13  
5.1 Parent May Consolidate, Etc.
    13  
 
       
ARTICLE 6 OTHER PROVISIONS OF GENERAL APPLICATION
    14  
6.1 Notices to Rights Agent, Parent and Stockholder Representative
    14  
6.2 Amendments
    15  
6.3 Assignment
    15  
6.4 Successors and Assigns
    15  
6.5 Governing Law
    15  
6.6 Counterparts
    15  
6.7 Interpretation
    15  
6.8 Entire Agreement
    15  
6.9 Severability
    16  
6.10 Benefits of Agreement
    16  
6.11 Legal Holidays
    16  
6.12 Termination; Survival
    16  
6.13 Disputes
    16  
6.14 Confidentiality
    18  
6.15 Force Majeure
    19  

 i 



--------------------------------------------------------------------------------



 



[FORM OF] CONTINGENT VALUE RIGHTS AGREEMENT
     THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of April 13, 2011 (this
“Agreement”), by and among RXi Pharmaceuticals Corporation, a Delaware
corporation (“Parent”), and Computershare Trust Company, N.A., a national
banking association (“Trust Company”) and Computershare Inc., a Delaware
Corporation , as exchange agent (“Computershare” and together with Trust
Company, the “Rights Agent”), and Robert E. Kennedy, an individual acting as the
Company Stockholders’ representative (the “Stockholder Representative”) in favor
of each person who from time to time holds one or more Contingent Value Rights
(the “CVRs”) to receive cash payments or stock issuances in the amounts and
subject to the terms and conditions set forth herein.
     WHEREAS, this Agreement is entered into pursuant to the Agreement and Plan
of Merger, dated as of March 31, 2011 (the “Merger Agreement”), by and among
Parent, Diamondback Acquisition Corp., a Delaware corporation and wholly-owned
subsidiary of Parent (“Merger Subsidiary”), Apthera, Inc., a Delaware
corporation (the “Company”), and with respect to Section 10.11 and other
sections explicitly identified in the Merger Agreement, the Stockholder
Representative;
     WHEREAS, pursuant to the Merger Agreement, Merger Subsidiary will merge
with and into the Company (the “Merger”), with the Company being the surviving
corporation in the Merger and becoming a wholly-owned subsidiary of Parent;
     WHEREAS, in the Merger, one CVR will be issued in respect of each share of
Company Common Stock issued and outstanding immediately prior to the Effective
Time (except for Dissenting Shares and those shares described in
Section 2.3(b)(ii) of the Merger Agreement); and
     WHEREAS, Parent desires that the Rights Agent act as its special agent for
the purposes of effecting the distribution of the Merger Consideration to the
holders of Company Common Stock, including (i) the Closing Consideration, and
(ii) the CVRs.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
1.1 Definitions. As used in this Agreement, the following terms shall have the
meanings set forth or as referenced below, as indicated elsewhere in this
Agreement, or as defined in the Merger Agreement:
     (a) the terms defined in this Article have the meanings assigned to them in
this Article, and include the plural as well as the singular;
     (b) all capitalized terms used in this Agreement without definition shall
have the respective meanings ascribed to them in the Merger Agreement;

 



--------------------------------------------------------------------------------



 



     (c) The words “hereof,” “herein,” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provisions of this Agreement.
     (d) Unless the context requires otherwise, references herein (i) to an
agreement, instrument or other document mean such agreement, instrument or other
document as amended, supplemented and modified from time to time to the extent
permitted by the provisions thereof and by this Agreement; and (ii) to a
statute, ordinance or regulation mean such statute, ordinance or regulation as
amended from time to time and includes any successor thereto.
     (e) References to an “Exhibit” or to a “Schedule” are, unless otherwise
specified, to one of the Exhibits or Schedules attached to or referenced in this
Agreement, and references to an “Article” or a “Section” are, unless otherwise
specified, to one of the Articles or Sections of this Agreement.
     (f) All accounting terms used herein and not expressly defined herein shall
have the meanings assigned to such terms in accordance with GAAP, as in effect
on the date hereof.
     (g) Any reference herein to the sale price of Parent Common Stock on NASDAQ
shall be deemed to refer to any alternative exchange or OTBB on which the Parent
Common Stock or the capital stock of any successor entity may be traded.
     “Affiliate” of a specified person means any other person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the person specified. “Control” shall mean
ownership of more than 50% of the shares of stock entitled to vote for the
election of directors in the case of a corporation, and more than 50% of the
voting power in the case of a business entity other than a corporation.
     “Business Day” means any day other than a Saturday, Sunday or a day on
which banking institutions in Delaware, Massachusetts, or Arizona are authorized
or obligated by law or executive order to remain closed.
     “Clinical Trial” means the Phase III clinical trial of the Product
Candidate sponsored by Parent, the Surviving Corporation, or an Affiliate or
licensee thereof.
     “Combination Product” means any Product Candidate that comprises a Product
Candidate sold in conjunction with another active component (whether packaged
together or in the same therapeutic formulation or otherwise) or service.
     “CVR Register” has the meaning set forth in Section 2.3(b).
     “FDA” means the United States Food and Drug Administration or any successor
agency.
     “GAAP” means United States Generally Accepted Accounting Principles.

2



--------------------------------------------------------------------------------



 



     “Governmental Entity” means any domestic (federal or state), or foreign
court, commission, governmental body, regulatory or administrative agency or
other political subdivision thereof.
     “Holder” means a Person in whose name a CVR is registered in the CVR
Register.
     “Intellectual Property” means all rights, privileges and priorities
provided under U.S., state and foreign law relating to intellectual property,
including all (a)(1) patents, patent applications, proprietary inventions,
discoveries, processes, formulae, designs, methods, techniques, procedures,
concepts, developments, technology, new and useful improvements thereof and
proprietary know-how relating thereto, whether or not reduced to practice or
patented or eligible for patent protection; (2) copyrights and copyrightable
works, including computer applications, programs, software, databases and
related items; (3) trademarks, service marks, trade names, logos, domain names
and trade dress, the goodwill of any business symbolized thereby, and all
common-law rights relating thereto; and (4) trade secrets and other confidential
information; (b) all registrations, applications, and recordings for, and
amendments, modifications, improvements, extensions, continuations,
continuations-in-part, re-examinations and reissues to any of the foregoing; and
(c) licenses or other similar agreements granting rights to use any of the
foregoing.
     “Intellectual Property Losses” means all demands, claims, actions or causes
of action, assessments, losses, damages, liabilities, interest and penalties,
costs, expenses, fees or royalties (including, without limitation, reasonable
legal fees and disbursements incurred in connection therewith, and any amounts
or expenses required to be paid or incurred in connection with any license
agreement, action, suit, proceeding, claim, appeal, demand, assessment,
judgment), whether or not involving a third party (collectively, “Losses”),
resulting from, arising out of, or imposed upon or incurred by Parent (or any
Affiliate thereof) in connection with any of the Intellectual Property acquired
by Parent pursuant to the Merger Agreement (the “Acquired IP”), including
without limitation, Losses related to (i) Parent’s failure to own to have the
right to use any portion of the Acquired IP that is useful or necessary to
conduct the Business, (ii) Parent’s use of the Acquired IP (including pursuant
to any license agreement included in the Acquired IP), (iii) infringement by
Parent due the conduct of Parent’s business, or the manufacture, marketing,
distribution, use or sale of any product covered by any Acquired IP; (iv) the
validity of the Acquired IP; (v) inventorship of the Acquired IP; (vi) license
or indemnification obligations with respect to any alleged infringement or
misappropriation of any third party’s intellectual property by Parent arising
from the Acquired IP (collectively, “Intellectual Property Losses”), regardless
of whether any of the foregoing Intellectual Property Losses constitute an
Indemnifiable Loss under the Merger Agreement; provided, however, that the
foregoing shall not include any payment made or expenses incurred in connection
with the Clinical Study Agreement entered into with Henry M. Jackson Foundation
for the Advancement of Military Medicine, Inc., effective October 29, 2007, or
any licenses resulting therefrom.

3



--------------------------------------------------------------------------------



 



     “Law” means any foreign, federal, state, local or municipal laws, rules,
judgments orders, regulations, statutes, ordinances, codes, decisions,
injunctions, orders, decrees or requirements of any Governmental Entity.
     “Merger” shall have the meaning set forth in the Recitals of this
Agreement.
     “Merger Agreement” shall have the meaning set forth in the Recitals of this
Agreement.
     “Milestone” means each of (i) Milestone #1, (ii) Milestone #2,
(iii) Milestone #3, (iv) Milestone #4, and (v) Milestone #5.
     “Milestone #1” means enrollment of the first patient in the Clinical Trial,
but only if the foregoing Milestone is achieved no later than the Milestone
Target Date.
     “Milestone #2” means the earliest to occur of (i) an Early Interim Analysis
(EIA) in respect of the Clinical Trial the receipt of which does not cause the
discontinuance of the Clinical Trial, or (ii) enrollment of seventy
(70) patients in the Clinical Trial, but only if one of the foregoing occurs no
later than the Milestone Target Date.
     “Milestone #3” means U.S. Regulatory Approval of Parent’s new drug
application or biologic license application for the Product Candidate, which
U.S. Regulatory Approval permits Parent to market such Product Candidate
immediately, but only if the foregoing Milestone is achieved no later than the
Milestone Target Date. For the avoidance of doubt, an “approvable letter” or
similar communication published by the FDA shall not constitute approval for
purposes of the foregoing.
     “Milestone #4” means cumulative Net Sales of the Product Candidate
exceeding one hundred million dollars ($100,000,000), but only if the foregoing
Milestone is achieved no later than the Milestone Target Date.
     “Milestone #5” means cumulative Net Sales of the Product Candidate
exceeding three hundred million dollars ($300,000,000), inclusive of Milestone
#4, but only if the foregoing Milestone is achieved no later than the Milestone
Target Date.
     “Milestone Payment” means, as applicable, (i) one million dollars
($1,000,000), with respect to the achievement of Milestone #1; (ii) one million
dollars ($1,000,000), with respect to the achievement of Milestone #2;
(iii) five million dollars ($5,000,000), with respect to the achievement of
Milestone #3, (iv) ten million dollars ($10,000,000), with respect to the
achievement of Milestone #4, and (v) means fifteen million dollars
($15,000,000), with respect to the achievement of Milestone #5. Each of the
foregoing Milestone Payments may be paid in cash or in shares of Parent Common
Stock, as determined in Parent’s discretion. If Parent elects the latter, the
number of shares shall be calculated based upon the value of Parent’s Common
Stock, which shall be equal to the closing price for Parent Common Stock on
NASDAQ, as reported in The Wall Street Journal, on the day prior to the
applicable Milestone being achieved.

4



--------------------------------------------------------------------------------



 



     “Milestone Target Date” means with respect to all Milestones, the date that
is five (5) years from the later of (i) the expiration, invalidation or
rejection of the last patent or patent application included in the patents
exclusively licensed to the Surviving Corporation from The University of Texas
M. D. Anderson Cancer Center, The Henry M. Jackson Foundation for the
Advancement of Military Medicine, Inc. or otherwise covering any portion of the
Product Candidate, including all patent adjustments and extensions thereof,
(ii) the latest to expire of any new drug product exclusivity granted by the FDA
or any foreign Governmental Entity with respect to the Product Candidate,
including but not limited to orphan drug status or data exclusivity periods
granted under The Biologics Price Competition and Innovation Act or any foreign
equivalent, or (iii) to the extent Parent acquires an exclusive license on any
Invention pursuant to the Clinical Study Agreement entered into with Henry M.
Jackson Foundation for the Advancement of Military Medicine, Inc., effective
October 29, 2007, the expiration of such exclusive license. If any Milestone
does not occur by the Milestone Target Date, the CVRs underlying each such
Milestone will terminate and all rights thereunder and all rights in respect
thereof under this Agreement shall cease.
     “Net Sales” means the sum of, without any duplication, the gross revenues
received by Parent, its Affiliates or its licensees from the sale of any Product
Candidate throughout the world, less sales discounts actually granted, sales
and/or use taxes actually paid, import and/or export duties actually paid,
outbound transportation actually prepaid or allowed, and amounts actually
allowed or credited due to returns (not exceeding the original billing or
invoice amount), all as recorded by Parent, its Affiliate or its licensee in
each of their respective official books and records, in accordance with GAAP and
consistent with the financial statements and/or regulatory filings with the
United States Securities and Exchange Commission, if any, of Parent, its
Affiliate or its licensee.
     Product Candidate provided to third parties without charge, in connection
with research and development, the Clinical Trial, other clinical trials,
compassionate use, humanitarian and charitable donations, or indigent programs
or for use as samples shall be excluded from the computation of Net Sales.
     Notwithstanding the foregoing, in the event a Product Candidate is sold as
a Combination Product Candidate in the United States, Net Sales shall be
calculated by multiplying the Net Sales of the Combination Product Candidate by
the fraction A/(A+B), where A is the gross invoice price of the Product
Candidate if sold separately and B is the gross invoice price of the other
product(s) included in the Combination Product if sold separately. If no such
separate sales are made by Parent, its Affiliates or licensees, Net Sales of the
Combination Product shall be calculated in a manner determined by Parent in good
faith based upon the relative value of the active components of such Combination
Product.
     “Parent Common Stock” means common stock of Parent.
     “Party” shall mean the Rights Agent, Parent and/or the Stockholder
Representative, as applicable.

5



--------------------------------------------------------------------------------



 



     “Permitted Transfer” means: (i) the transfer of any or all of the CVRs
(upon the death of the Holder) by will or intestacy; (ii) transfer by instrument
to an inter vivos or testamentary trust in which the CVRs are to be passed to
beneficiaries upon the death of the trustee; (iii) transfers made pursuant to a
court order of a court of competent jurisdiction (such as in connection with
divorce, bankruptcy or liquidation); (iv) if the Holder is a partnership or
limited liability company, a distribution by the transferring partnership or
limited liability company to its partners or members, as applicable; or (v) a
transfer made by operation of law (including a consolidation or merger) or in
connection with the dissolution, liquidation or termination of any corporation,
limited liability company, partnership or other entity.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, limited liability company,
unincorporated organization or government or any agency or political subdivision
thereof.
     “Product Candidate” means E75 + GM-CSF, known as Neuvax, as used in the
currently pending clinical trial sponsored by Parent, Surviving Corporation, or
an Affiliate or licensee thereof.
     “Tax” shall mean all taxes, assessments, charges, duties, fees, levies or
other governmental charges, including any federal, state, local, or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
and all other taxes of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not, and including any transferee or
secondary liability in respect of any tax (whether imposed by Law, contractual
agreement or otherwise) and any liability in respect of any Tax as a result of
being a member of any Affiliated Group, and shall include all liabilities under
any unclaimed property Law.
     “U.S. Regulatory Approval” means all approvals from the FDA necessary for
the commercial manufacture, marketing and sale of a Product Candidate in the
United States.
ARTICLE 2
CONTINGENT VALUE RIGHTS
2.1 Appointment of Rights Agent. Parent hereby appoints the Trust Company as the
Rights Agent to act as Rights Agent for Parent in accordance with the
instructions hereinafter set forth in this Agreement, and Computershare as the
service provider to the Trust Company and as processor of all payments received
or made by or on behalf of Parent under this Agreement, the Trust Company and
Computershare hereby accept such respective appointments.
2.2 Nontransferable. The CVRs shall not be sold, assigned, transferred, pledged,
encumbered or in any other manner transferred or disposed of, in whole or in
part, other than through a Permitted Transfer.

6



--------------------------------------------------------------------------------



 



2.3 No Certificate; Registration; Registration of Transfer; Change of Address.

  (a)   Not Certificated. The CVRs shall not be evidenced by a certificate or
other instrument.     (b)   CVR Register. The Rights Agent shall keep a register
(the “CVR Register”) for the registration of CVRs. The Rights Agent shall
register CVRs and transfer CVRs as herein provided.     (c)   Transfer Requests.
Subject to the restriction on transferability set forth in Section 2.2, every
request made to transfer a CVR must be in writing and accompanied by a written
instrument or instruments of transfer and any other requested documentation in
form reasonably satisfactory to Parent and the Rights Agent, including the
authority of the party presenting the CVR for transfer which authority may
include, if applicable, a signature guarantee from an eligible guarantor
institution participating in a signature guarantee program approved by the
Securities Transfer Association, duly executed by the registered Holder or
Holders thereof or by the duly appointed legal representative thereof or by a
duly authorized attorney. A request for a transfer of a CVR shall be accompanied
by such documentation establishing satisfaction that the transfer is a Permitted
Transfer as may be reasonably requested by Parent and the Rights Agent
(including opinions of counsel), if appropriate. Upon receipt of such written
notice, the Rights Agent shall, subject to its reasonable determination that the
transfer instrument is in proper form and the transfer otherwise complies with
the other terms and conditions herein, register the transfer of the CVRs in the
CVR Register. All duly transferred CVRs registered in the CVR Register shall be
the valid obligations of Parent, evidencing the same right and shall entitle the
transferee to the same benefits and rights under this Agreement, as those held
by the transferor. No transfer of a CVR shall be valid until registered in the
CVR Register, and any transfer not duly registered in the CVR Register will be
void ab initio. Any transfer or assignment of the CVRs shall be without charge
(other than the cost of any transfer Tax which shall be the responsibility of
the transferor) to the Holder.     (d)   Change of Address Requests. A Holder
(or the Stockholder Representative, on behalf of a Holder) may make a written
request to the Rights Agent to change such Holder’s address of record in the CVR
Register. The written request must be duly executed by the Holder or the
Stockholder Representative, as applicable. Upon receipt of such written notice,
the Rights Agent shall promptly record the change of address in the CVR
Register.

2.4 Payment Procedures.

  (a)   Milestone Compliance Certificates. Within 10 Business Days following the
occurrence of any Milestone, Parent shall deliver to the Rights Agent and the
Stockholder Representative a certificate (each a “Milestone Compliance
Certificate”) certifying that the Holders are entitled to receive the applicable
Milestone Payment Amount and establishing a payment date with respect to the
applicable Milestone Payment Amount that is within 5 Business Days of the date
of the issuance of such certificate. Each such Milestone Compliance Certificate
shall specify whether the applicable Milestone Payment shall be made in cash or
in shares of Parent’s Common Stock. Upon payment

7



--------------------------------------------------------------------------------



 



      of the applicable Milestone Payment Amount, no further payment by Parent
pursuant to this Agreement shall be required with respect to such Milestone. The
Stockholder Representative shall be responsible for distributing any Milestone
Compliance Certificate to the Holders.     (b)   Non-Compliance Certificates. If
(A) prior to the delivery of any Milestone Compliance Certificate events or
circumstances occur that cause Parent reasonably to believe that any Milestone
Payment will not and cannot occur, or (B) the applicable Milestone has been
achieved, but Parent determines that the applicable Milestone Payment shall be
subject to the cost-sharing provision set forth in Section 2.4(e) hereof for
Intellectual Property Losses, then within 10 Business Days of the occurrence of
such events or determinations, as applicable, Parent shall deliver to the Rights
Agent and the Stockholder Representative a certificate (a “Non-Compliance
Certificate”) setting forth in reasonable detail the events and circumstances
underlying its belief that delivery of such Non-Compliance Certificate is
required. The Stockholder Representative shall be responsible for distributing
any such Non-Compliance Certificates to the Holders.     (c)   Payment of
Milestones. On the applicable payment date, Parent shall cause the Rights Agent
or Computershare, as applicable, to (i) pay the applicable amount to each of the
Holders by check mailed to the address of each Holder as reflected in the CVR
Register as of the close of business on the last Business Day prior to such
payment date, or (ii) mail the applicable shares furnished by the Company to the
Rights Agent to the address of each Holder as reflected in the CVR Register as
of the close of business on the last Business Day prior to such payment date; in
each case, the amount to which each Holder is entitled to receive will be based
on the number of CVRs held by such Holder as reflected on the CVR Register.    
(d)   Withholding. Parent shall be entitled to deduct and withhold, or cause to
be deducted or withheld, from any amounts otherwise payable pursuant to this
Agreement, such amounts as it is required to deduct and withhold with respect to
the making of such payment under the Internal Revenue Code, or any provision of
state, local or foreign Tax law. To the extent that amounts are so withheld or
paid over to or deposited with the relevant Governmental Entity, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the Holder in respect of which such deduction and withholding was made.    
(e)   Cost-Sharing for Intellectual Property Losses. During the term of this
Agreement (as described in Section 6.11 hereof), Parent shall have the right to
set off twenty percent (20%) of any Intellectual Property Losses (the
“Stockholder Portion”) against Milestone Payments otherwise payable to the
Company Stockholders hereunder. In no event, however, shall Parent be entitled
to deduct from any Milestone Payment more than twenty percent (20%) of the value
of such Milestone Payment. To the extent that any such deduction is insufficient
to cover the Stockholder Portion at the time such a deduction is made, the
remaining portion of such Stockholder Portion shall be applied toward the next
Milestone Payment that becomes payable by Parent hereunder (“Rolling Losses”).
Parent shall have no right of action hereunder against the Company Stockholders
to recover any portion of a Milestone Payment that was previously paid. In

8



--------------------------------------------------------------------------------



 



      the event that a Non-Compliance Certificate has been provided pursuant to
Section 2.4(b) hereof with respect to any specific Intellectual Property Losses,
and provided that Parent and the Stockholder Representative have resolved any
objections related to any such Non-Compliance Certificate, Parent shall not be
required to submit additional Non-Compliance Certificates in the event it
applies a deduction to future Milestone Payments in respect of Rolling Losses.  
  (f)   Investment of Exchange Fund. Computershare offers the custody of funds
placed, at the direction of the Parent, in bank account deposits. Computershare
will not provide any investment advice in connection with this service. During
the term of this Agreement, the Fund shall be held in a bank account, and shall
be deposited in one or more interest-bearing accounts to be maintained by
Computershare in the name of Computershare at one or more banks which shall be a
commercial bank with capital exceeding $500,000,000 (each such bank an “Approved
Bank”). The deposit of the Exchange Fund in any of the Approved Banks shall be
deemed to be at the direction of the Parent. At any time and from time to time,
Parent may direct Computershare by written notice (i) to deposit the Exchange
Fund with a specific Approved Bank, (ii) not to deposit any new amounts in any
Approved Bank specified in the notice and/or (iii) to withdraw all or any of the
Exchange Fund that may then be deposited with any Approved Bank specified in the
notice. With respect to any withdrawal notice, the Rights Agent will endeavor to
withdraw such amount specified in the notice as soon as reasonably practicable
and the Parties acknowledge and agree that such specified amount remains at the
sole risk of Parent prior to and after such withdrawal. Such withdrawn amounts
shall be deposited with any other Approved Bank or any Approved Bank specified
by Parent in the notice. Computershare shall pay interest on the Exchange Fund
at a rate equal to 90% of the then current 3 month U.S. Treasury Bill rate. Such
interest shall accrue to the Exchange Fund within three (3) business days of
each month end. Computershare shall be entitled to retain for its own benefit,
as partial compensation for its services hereunder, any amount of interest
earned on the Exchange Fund that is not payable pursuant to this Section 2.4(f).
    (g)   Undistributed Amounts. Any cash or stock certificates that remain
undistributed to the Holders of CVRs twelve (12) months after the applicable
payment date set forth in any Milestone Compliance Certificate, as applicable,
shall be delivered to Parent, upon demand, and any Holders of CVRs who have not
theretofore received cash or stock certificates in exchange for such CVRs shall
thereafter look only to Parent for payment of their claim therefor.
Notwithstanding any other provisions of this Agreement, any portion of the
consideration provided by Parent to the Rights Agent that remains unclaimed
180 days after termination of this Agreement in accordance with Section 6.11
hereof (or such earlier date immediately prior to such time as such amounts
would otherwise escheat to, or become property of, any Governmental Entity)
shall, to the extent permitted by law become the property of Parent free and
clear of any claims or interest of any person previously entitled thereto.    
(h)   Objections to Non-Compliance Certificates. Within 60 days of the date of
any Non-Compliance Certificate, the Stockholder Representative, on behalf of
such Holders, may deliver a written notice to the Rights Agent and Parent
stating that the Holders object to

9



--------------------------------------------------------------------------------



 



      (a “Notice of Objection”) such Non-Compliance Certificate (collectively,
the “Determinations”). If Parent does not agree with the objections to the
applicable Non-Compliance Certificate set forth in the Notice of Objection, the
Determinations that are in dispute shall be resolved by the procedure set forth
in Section 6.12, which decision shall be binding on the parties hereto and the
Holders. If the Stockholder Representative does not deliver a Notice of
Objection to the Rights Agent and Parent within such 60 day period, then the
applicable Milestone Payment to which the Non-Compliance Certificate relates
shall not be due and payable to the Holders, and Parent and Rights Agent shall
have no further obligations with respect to such payments (but may have
obligations with respect to the other payments in accordance with the terms of
this Agreement).     (i)   Information. Parent shall furnish to the Rights Agent
or the Stockholder Representative information and documentation in connection
with this Agreement and the CVRs, including confidential information of Parent,
if necessary, that the Rights Agent or the Stockholder Representative may
reasonably request in connection with the determination of whether a Milestone
has occurred or whether the applicable amount of Net Sales have been achieved,.
The Stockholder Representative shall forward any information and documentation
it receives to the Holders who request such information, provided, however, the
Stockholder Representative shall redact from any such information any
documentation that Parent has marked as “confidential”.

2.5 No Parent Stockholder Rights. The CVRs shall not have any voting, consent,
notice or dividend rights, and interest shall not accrue on any amounts payable
on the CVRs to any Holder. The CVRs shall not represent any equity or ownership
interest in Parent or in any constituent company to the Merger, and shall not
convey to the Holders thereof any rights of any kind or nature whatsoever
possessed by a stockholder of Parent, either at law or in equity. The rights of
a Holder are limited to those expressed in this Agreement.
2.6 Sole Discretion and Decision Making Authority. Notwithstanding anything
contained herein to the contrary, the Parties acknowledge that development and
commercial potential of the Product Candidate is uncertain and expensive, and as
a result, Parent shall have sole discretion and decision making authority over
whether to continue to invest, how much to invest in the development of Product
Candidate, the timing of development and commercialization activities related to
the Product Candidate, including without limitation, with respect activities
related to the protection of intellectual property rights, and determinations
regarding the jurisdictions in which marketing approval will be sought, and
whether and on what terms, if any, to enter into (i) a clinical trial agreement,
license or sale agreement related to the Product Candidate, (ii) any other
agreement for the development, marketing or sale of the Product Candidate, or
(iii) any option to enter into any such agreements.
2.7 Limitation on Use of Parent Common Stock. Notwithstanding anything to the
contrary contained herein, under no circumstances shall Parent be permitted to
satisfy any Milestone Payment with shares of Parent Common Stock unless such
issuance of Parent Common Stock has been approved by the requisite vote of
Parent’s stockholders in accordance with Rule 5635(a) of the NASDAQ Listing
Rules. If Parent is prohibited or otherwise restricted from distributing Parent
Common Stock, it shall not be relieved of its obligation to make

10



--------------------------------------------------------------------------------



 



payment of the Milestone Payment and such Milestone Payment shall be made all in
cash or in a combination of cash and Parent Common Stock, to the extent
permitted.
ARTICLE 3
THE RIGHTS AGENT
3.1 Certain Duties and Responsibilities. The Rights Agent shall not have any
liability for any actions taken or not taken in connection with this Agreement,
except to the extent of its willful misconduct, bad faith or gross negligence.
No provision of this Agreement shall require the Rights Agent to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder or in the exercise of any of its rights or powers.
Notwithstanding anything contained herein to the contrary, the Rights Agent’s
aggregate liability during any term of this Agreement, or from all services
provided or omitted to be provided under this Agreement, whether in contract, or
in tort, or otherwise, is limited to, and shall not exceed, the amounts paid
hereunder by Parent to the Rights Agent as fees and charges, but not including
reimbursable expenses.
3.2 Certain Rights of Rights Agent. The Rights Agent undertakes to perform such
duties and only such duties as are specifically set forth in this Agreement, and
no implied covenants or obligations shall be read into this Agreement against
the Rights Agent. In addition:

  (a)   the Rights Agent may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties;     (b)   the Rights Agent may engage and consult with counsel
of its selection and the written advice of such counsel or any opinion of
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
reliance thereon;     (c)   in the event of arbitration, the Rights Agent may
engage and consult with tax experts, valuation firms and other experts and third
parties that it, in its sole and absolute discretion, deems appropriate or
necessary to enable it to discharge its duties hereunder;     (d)   the Rights
Agent shall not be required to give any note or surety in respect of the
execution of such powers or otherwise in respect of the premises; and     (e)  
Parent agrees to indemnify the Rights Agent for, and hold the Rights Agent
harmless against, any loss, liability, claim, demands, suits or expense arising
out of or in connection with the Rights Agent’s duties under this Agreement,
including the costs and expenses of defending the Rights Agent against any
claims, charges, demands, suits or loss, unless such loss shall have been
determined by a court of competent jurisdiction to be a result of the Rights
Agent’s willful misconduct, bad faith or gross negligence, provided, however,
that the Rights Agent’s aggregate liability with respect to, arising from, or
arising in connection with this Agreement, or from all services provided or
omitted to be provided under this Agreement, whether in contract, in tort, or
otherwise, is

11



--------------------------------------------------------------------------------



 



      limited to, and shall not exceed, the amounts paid hereunder by Parent to
the Rights Agent.     (f)   Parent agrees (i) to pay the fees and expenses of
the Rights Agent in connection with this Agreement, as set forth in that certain
Fee and Transfer Service Schedule between Parent and Rights Agent dated as of
April 1, 2011 (the “Fee Schedule”) , and (ii) to reimburse the Rights Agent for
all taxes and governmental charges, reasonable expenses and other charges of any
kind and nature incurred by the Rights Agent in the execution of this Agreement
(other than taxes measured by the Rights Agent’s net income) in accordance with
the Fee Schedule. The Rights Agent shall also be entitled to reimbursement from
Parent for all reasonable and necessary out-of-pocket expenses (including
reasonable fees and expenses of the Rights Agent’s counsel and agent) paid or
incurred by it in connection with the administration by the Rights Agent of its
duties hereunder in accordance with the Fee Schedule.An invoice for any
out-of-pocket expenses and per item fees realized will be rendered and payable
within thirty (30) days after receipt by Parent, except for postage and mailing
expenses, which funds must be received one (1) Business Day prior to the
scheduled mailing date. Parent agrees to pay to the Rights Agent any amounts,
including fees and expenses, payable in favor of the Rights Agent in connection
with any dispute, resolution or arbitration arising under or in connection with
this Agreement; provided, however, that in the event of a resolution in favor of
Parent, any amounts, including fees and expenses, payable in favor of the Rights
Agent related to such dispute, resolution or arbitration shall be offset against
the amount payable to the Rights Agent hereunder.

3.3 Resignation and Removal; Appointment of Successor.

  (a)   The Rights Agent may resign at any time by giving written notice thereof
to Parent specifying a date when such resignation shall take effect, which
notice shall be sent at least thirty (30) days prior to the date so specified.  
  (b)   If the Rights Agent shall resign, be removed or become incapable of
acting, Parent shall promptly appoint a qualified successor Rights Agent who may
be the Stockholder Representative or a Holder but shall not be an officer of
Parent. The successor Rights Agent so appointed shall, forthwith upon its
acceptance of such appointment in accordance with this Section 3.3(b), become
the successor Rights Agent.     (c)   Parent shall give notice of each
resignation and each removal of a Rights Agent and each appointment of a
successor Rights Agent by mailing written notice of such event by first-class
mail, postage prepaid, to the Stockholder Representative. The Stockholder
Representative shall forward such notice to the Holders.

3.4 Acceptance of Appointment by Successor. Every successor Rights Agent
appointed hereunder shall execute, acknowledge and deliver to Parent, the
Stockholder Representative and to the retiring Rights Agent an instrument
accepting such appointment and a counterpart of this Agreement, and thereupon
such successor Rights Agent, without any further act, deed or conveyance, shall
become vested with all the rights, powers, trusts and duties of the retiring
Rights Agent; provided, that upon the request of Parent, the Stockholder
Representative

12



--------------------------------------------------------------------------------



 



or the successor Rights Agent, such retiring Rights Agent shall execute and
deliver an instrument transferring to such successor Rights Agent all the
rights, powers and trusts of the retiring Rights Agent.
ARTICLE 4
COVENANTS
4.1 List of Holders. The Stockholder Representative shall furnish or cause to be
furnished to the Rights Agent the names, addresses and shareholdings of the
Holders immediately prior to effective time of the Merger. After the effective
time of the Merger, within five (5) Business Days after receipt by Parent of any
such request, Parent shall deliver a list, in such form as Parent receives from
its transfer agent (or other agent performing similar services for Parent), of
the names and the addresses of the Holders as of a date not more than 15
Business Days prior to the time such list is furnished.
4.2 Provision of Milestone Payments. Parent shall promptly provide the Rights
Agent or Computershare, as applicable, with the applicable cash or shares of
Parent Common Stock payable in respect of any Milestone Payment, if any, to be
distributed to the Holders in the manner provided for in Section 2.4 and in
accordance with the terms of this Agreement.
ARTICLE 5
CONSOLIDATION, MERGER, SALE OR CONVEYANCE
5.1 Parent May Consolidate, Etc.

  (a)   Parent shall not consolidate with or merge into any other Person or
sell, convey, transfer or license substantially all of its Business assets to
any Person (including in connection with a spin-off transaction) (a
“Transaction”), unless:

     (i) Parent shall be the continuing Person, or the Person formed by such
Transaction or into which Parent is merged or the Person that acquires or
becomes the licensee of substantially all of Parent’s Business assets, or, in
the case of a spin-off, the Person who has received the largest portion of the
Business assets (the “Surviving Person”) shall expressly assume payment of
amounts on all the CVRs and the performance of every duty and covenant of this
Agreement on the part of Parent to be performed or observed; and
     (ii) Parent or the Surviving Person, as the case may be, shall not
immediately after such merger or consolidation, spin-off, or such sale, license
or conveyance, be in breach in the performance of any covenant or condition
contained herein;
     (iii) Parent has delivered to the Rights Agent and the Stockholder
Representative an officer’s certificate, stating that, to Parent’s knowledge
based upon the reasons articulated in such certificate, such successor Person is
capable of fulfilling all obligations to be assumed by it under this Agreement,
that such Transaction complies with this Article 5 and that all conditions
precedent herein provided for relating to such Transaction have been complied
with.

13



--------------------------------------------------------------------------------



 



  (b)   For purposes of this Section 5.1 only, “substantially all of its
Business assets” shall mean (i) assets contributing in the aggregate at least
80% of Parent’s revenues for the Business during the then-current period,
(ii) assets constituting in the aggregate at least 80% of Parent’s total assets
for the Business for the-then current period or (iii) the licenses from The
University of Texas M. D. Anderson Cancer Center or The Henry M. Jackson
Foundation for the Advancement of Military Medicine, Inc., including those
granted pursuant to the Clinical Study Agreement. “Business” means the Parent’s
business, including the business of an Affiliate controlled by Parent, as it
relates to the development and commercialization of the Product Candidate.    
(c)   Upon any Transaction consummated in accordance with this Section 5.1, the
Surviving Person shall succeed to, and be substituted for, and may exercise
every right and power of Parent under this Agreement with the same effect as if
the Surviving Person had been named as Parent herein, and, thereafter, Parent
shall be relieved of all obligations and covenants under this Agreement and the
CVRs.

ARTICLE 6
OTHER PROVISIONS OF GENERAL APPLICATION
6.1 Notices to Rights Agent, Parent and Stockholder Representative. All notices
and other communications hereunder shall be in writing and shall be deemed given
(i) on the date of delivery if delivered personally by commercial courier
service, federal express or otherwise or (ii) on the date of confirmation of
receipt (or the first Business Day following such receipt if the date is not a
Business Day), of transmission, by telecopier, or facsimile to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):
     (a) If to Parent, to it at:
RXi Pharmaceuticals Corporation
60 Prescott Street
Worcester, MA 01605
Attn: Chief Executive Officer
Facsimile: 508-767-3862
with separate copies thereof addressed to (which shall not constitute notice to
Parent):
Fredrikson & Byron, P.A.
200 South Sixth Street
Suite 4000
Minneapolis, MN 55402
Attn: Christopher J. Melsha
Facsimile: 612-492-7077

14



--------------------------------------------------------------------------------



 



     (b) If to the Rights Agent, to it at:
Computershare Trust Company, N.A.
350 Indiana Street, Suite 750
Golden, Colorado 80401
Attention: Client Services
     (c) If to the Stockholder Representative, to him at:
Robert E. Kennedy
9450 E. Larkspur Dr.
Scottsdale, AZ 85260
with separate copies thereof addressed to (which shall not constitute notice to
the Stockholder Representative):
Snell & Wilmer L.L.P.
One Arizona Center
400 East Van Buren St.
Phoenix, AZ 85004
Attn: Daniel M. Mahoney
Facsimile: 602-382-6070
6.2 Amendments. Subject to applicable Law, this Agreement may be amended by the
parties hereto. This Agreement may not be amended except by execution of an
instrument in writing signed on behalf of each of the parties hereto. The
Stockholder Representative has the authority to represent all of the Holders for
purposes of this Section and for purposes of this Agreement.
6.3 Assignment. Neither this Agreement nor any rights or obligations hereunder
may be assigned by Parent or Rights Agent without the written consent of the
other; provided, however, that the Rights Agent may, without further consent of
Parent, assign any of its rights and obligations hereunder to any affiliated
transfer agent registered under Rule 17Ac2-1 promulgated under the Securities
Exchange Act of 1934, as amended.
6.4 Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the respective permitted successors, assigns, heirs,
executors and administrators of the parties hereto. Subject to Article 5 hereof,
any reference herein to Parent refers to Parent, any Surviving Person and their
successors and assigns.
6.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (regardless of the Laws that
might otherwise govern under applicable principles of conflicts of law).
6.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the

15



--------------------------------------------------------------------------------



 



same instrument. A signature to this Agreement transmitted electronically shall
have the same authority, effect, and enforceability as an original signature.
6.7 Interpretation. The Table of Contents, article and section headings
contained in this Agreement are inserted for reference purposes only and shall
not affect the meaning or interpretation of this Agreement. This Agreement shall
be construed without regard to any presumption or other rule requiring the
resolution of any ambiguity regarding the interpretation or construction hereof
against the party causing this Agreement to be drafted.
6.8 Entire Agreement. This Agreement, including the exhibits and schedules
hereto, embodies the entire agreement and understanding of the parties hereto in
respect of the subject matter contained herein. This Agreement supersede all
prior agreements and the understandings between the parties with respect to such
subject matter.
6.9 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated by this Agreement be
consummated as originally contemplated to the fullest extent possible.
6.10 Benefits of Agreement. Nothing in this Agreement, express or implied, shall
give to any Person (other than the parties hereto, the Holders and their
permitted successors and assigns hereunder) any benefit or any legal or
equitable right, remedy or claim under this Agreement or under any covenant or
provision herein contained, all such covenants and provisions being for the sole
benefit of the parties hereto, the Holders and their permitted successors and
assigns.
6.11 Legal Holidays. In the event that a Milestone Payment Date shall not be a
Business Day, then, notwithstanding any provision of this Agreement to the
contrary, any payment required to be made in respect of the CVRs on such date
need not be made on such date, but may be made on the next succeeding Business
Day.
6.12 Termination; Survival. This Agreement shall terminate upon the earliest to
occur of (i) 180 days after payment of the last applicable Milestone Payment
hereunder; or (ii) the expiration of the Milestone Target Date. Notwithstanding
any termination of this Agreement, Parent shall remain obligated to make payment
of any Milestone Payment that corresponds to a Milestone achieved prior to the
Milestone Target Date.
6.13 Disputes. All claims, disputes and other matters in controversy (herein
called a “Dispute”) arising directly or indirectly out of or related to this
Agreement or the other agreements referred to herein, or the breach thereof,
whether contractual or noncontractual, and whether during the term or after the
termination of this Agreement, will be resolved exclusively according to the
procedures set forth in this Section 6.12.

16



--------------------------------------------------------------------------------



 



(a)   The parties will attempt to settle Disputes arising out of or relating to
this Agreement, or the breach thereof, by a meeting of the Stockholder
Representative and an authorized representative of Parent within five (5) days
after a request by either of the parties to the other party asking for the same.
  (b)   If such Dispute cannot be settled at such meeting, either party within
five days of such meeting may give a written notice (a “Dispute Notice”) to the
other party setting forth the nature of the Dispute. The parties will attempt in
good faith to resolve the Dispute by mediation in Los Angeles, California under
the Commercial Mediation Rules of AAA in effect on the date of the Dispute
Notice. The parties will select a person who will act as the mediator under this
subsection (b) within 60 days of the date of this Agreement. If the Dispute has
not been resolved by mediation as provided above within 30 days after delivery
of the Dispute Notice, then the Dispute will be determined by arbitration in
accordance with the provisions of subsection (c) below.   (c)   Any Dispute that
is not settled through mediation as provided in subsection (b) above will be
resolved by arbitration in Los Angeles, California, governed by the Federal
Arbitration Act, 9 U.S.C. § 1 et seq., and administered by the AAA under its
Commercial Arbitration Rules in effect on the date of the Dispute Notice, as
modified by the provisions of this subsection (c), by a single arbitrator. The
arbitrator selected, in order to be eligible to serve, will be a lawyer with at
least 15 years experience specializing in business matters related to the
pharmaceutical industry. In the event the parties cannot agree on a mutually
acceptable single arbitrator from the list submitted by the AAA, AAA will
appoint the arbitrator who will meet the foregoing criteria. The arbitrator will
base the award on applicable law and judicial precedent and, unless both parties
agree otherwise, will include in such award the findings of fact and conclusions
of law upon which the award is based. Judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.   (d)  
Notwithstanding the foregoing or anything in this Agreement to the contrary,
upon the application by either party to a court for an order confirming,
modifying or vacating the award, the court will have the power to review
whether, as a matter of law based on the findings of fact determined by the
arbitrator, the award should be confirmed, modified or vacated in order to
correct any errors of law made by the arbitrator. In order to effectuate such
judicial review limited to issues of law, the parties agree (and will stipulate
to the court) that the findings of fact made by the arbitrator will be final and
binding on the parties and will serve as the facts to be submitted to and relied
on by the court in determining the extent to which the award should be
confirmed, modified or vacated.   (e)   If either party fails to proceed with
mediation or arbitration as provided herein or unsuccessfully seeks to stay such
mediation or arbitration, or fails to comply with any arbitration award, or is
unsuccessful in vacating or modifying the award pursuant to a petition or
application for judicial review, the other party will be entitled to be awarded
costs, including reasonable attorneys’ fees, paid or incurred by such other
party in successfully compelling such arbitration or defending against the
attempt to stay, vacate or modify such arbitration award and/or successfully
defending or enforcing the award.

17



--------------------------------------------------------------------------------



 



(f)   All applicable statutes of limitations and defenses based upon the passage
of time will be tolled while the procedures specified in this Section 6.12 are
pending. The parties will take such action, if any, required to effectuate such
tolling.

6.14 Confidentiality.
     (a) Definition. “Confidential Information” shall mean any and all technical
or business information relating to a party, including, without limitation,
financial, marketing and product development information, stockholder
information (including any non-public information of such stockholder),
proprietary information, and the terms and conditions (but not the existence) of
this Agreement, that is disclosed or otherwise becomes known to the other party
or its affiliates, agents or representatives before or during the term of this
Agreement. Confidential Information constitutes trade secrets and is of great
value to the owner (or its affiliates). Confidential Information shall not
include any information that is: (a) already known to the other party or its
affiliates at the time of the disclosure; (b) publicly known at the time of the
disclosure or becomes publicly known through no wrongful act or failure of the
other party; (c) subsequently disclosed to the other party or its affiliates on
a non-confidential basis by a third party not having a confidential relationship
with the owner and which rightfully acquired such information; or
(d) independently developed by one party without access to the Confidential
Information of the other.
     (b) Use and Disclosure. All Confidential Information of a party will be
held in confidence by the other party with at least the same degree of care as
such party protects its own confidential or proprietary information of like kind
and import, but not less than a reasonable degree of care. Neither party will
disclose in any manner Confidential Information of the other party in any form
to any person or entity without the other party’s prior consent. However, each
party may disclose relevant aspects of the other party’s Confidential
Information to its officers, affiliates, agents, subcontractors and employees to
the extent reasonably necessary to perform its duties and obligations under this
Agreement and such disclosure is not prohibited by applicable law. To the extent
that a party delegates any duties and responsibilities under this Agreement to
an agent or other subcontractor, the party ensures that such agent and
subcontractor are contractually bound to confidentiality terms consistent with
the terms of this Section 6.14.
     (c) Required or Permitted Disclosure. In the event that any requests or
demands are made for the disclosure of Confidential Information, other than
requests to Rights Agent for stockholder records pursuant to standard subpoenas
from state or federal government authorities (e.g., divorce and criminal
actions), the party receiving such request will promptly notify the other party
to secure instructions from an authorized officer of such party as to such
request and to enable the other party the opportunity to obtain a protective
order or other confidential treatment, unless such notification is otherwise
prohibited by law or court order. Each party expressly reserves the right,
however, to disclose Confidential Information to any person whenever it is
advised by counsel that it may be held liable for the failure to disclose such
Confidential Information or if required by law or court order.

18



--------------------------------------------------------------------------------



 



     (d) Costs. Each party will bear the costs it incurs as a result of
compliance with this Section 6.14.
6.15 Force Majeure. Notwithstanding anything to the contrary contained herein,
Rights Agent shall not be liable for any delays or failures in performance
resulting from acts beyond its reasonable control including, without limitation,
acts of God, terrorist acts, shortage of supply, labor difficulties, war, or
civil unrest.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Contingent Value
Rights Agreement to be duly executed, all as of the day and year first above
written.

                    Parent:   RXI PHARMACEUTICALS CORPORATION
      By:           Its: 

 

                   Rights Agent: COMPUTERSHARE TRUST COMPANY, N.A.
and COMPUTERSHARE, INC.
      By:           Its: 

 

                    Stockholder Representative:  By:           Robert E.
Kennedy             

 